Citation Nr: 0507189	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  00-20 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than August 14, 
1997, for a compensable evaluation for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that granted entitlement to a separate 10 
percent evaluation for his tinnitus, effective August 14, 
1998.  The veteran perfected an appeal to the Board 
challenging the effective date assigned by the RO for 
entitlement to a compensable rating for this condition.

In a January 2001 rating decision that was issued to the 
veteran as part of the January 2001 Supplemental Statement of 
the Case (SSOC), the RO established the veteran's entitlement 
to a 10 percent rating for his tinnitus, effective August 14, 
1997, a year prior to the receipt of the veteran's reopened 
claim, based on a finding that the change in the law that 
became effective in March 1976 was liberalizing as to the 
veteran.  Because the veteran asserts entitlement to this 
benefit effective prior to that date, however, his claim 
seeking an earlier effective date remains in appellate 
status, and in light of the RO's partial grant of the 
benefits that the veteran is seeking, the Board has 
identified the issue on appeal as stated on the title page.

In a February 2001 statement, the veteran requested the 
opportunity to testify at a videoconference hearing conducted 
before a Member of the Board (now known as a Veterans Law 
Judge).  In a December 2004 letter, the RO acknowledged the 
veteran's request and informed him that the hearing was 
scheduled to take place in January 2005.  Although the 
hearing notice was not returned as undeliverable, the veteran 
failed to report.  Since that time, there is no indication in 
the record that the veteran has requested that the hearing be 
rescheduled.  Under the circumstances, the Board finds that 
the veteran's request for a Board hearing has been withdrawn.  


FINDINGS OF FACT

1.  In a November 1954 rating decision, the RO granted 
service connection for defective hearing with tinnitus and 
assigned a noncompensable rating for the disability, 
effective July 14, 1954.

2.  On August 14, 1998, the RO received the veteran's claim 
for an increased rating for his hearing loss and tinnitus.

3.  In a February 1999 rating decision, the RO increased the 
evaluation of the veteran's tinnitus to 10 percent, effective 
August 14, 1998.

4.  In a January 2001 rating decision that was issued to the 
veteran as part of the January 2001 SSOC, the RO established 
the veteran's entitlement to a 10 percent rating for his 
tinnitus, effective August 14, 1997, a year prior to the 
receipt of the veteran's reopened claim, based on a finding 
that the change in the law that became effective in March 
1976 was liberalizing as to the veteran.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 14, 
1997, for the assignment of a compensable evaluation for 
service-connected tinnitus, have not been met.  38 U.S.C.A. 
§§ 1155 5110 (West 2002); 38 C.F.R. § 3.114 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The duty to notify and assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment, or filed before the date of 
enactment and pending before VA on that date.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.  
The United States Court of Appeals for Veterans Claims 
(Court) has held, however, the VCAA does not apply to cases 
if, based on the facts alleged, no entitlement exists.  See 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  In 
addition, the Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced 
even by failure to provide him a VCAA notice if, based on the 
facts of the case, entitlement to an earlier effective date 
is not shown as a matter of law.  See Nelson v. Principi, 
18 Vet. App. 407, 410 (2004) (per curium).  As discussed 
below, the Board has determined that the veteran is not 
entitled to an earlier effective date as a matter of law.  
Accordingly, the VCAA does not apply.

Background and Analysis

In a November 1954 rating decision, the RO granted service 
connection for defective hearing with tinnitus and assigned a 
noncompensable rating for the disability, effective July 14, 
1954.  At the time of the rating decision and for many years 
thereafter, there was no provision in VA's Schedule for 
Rating Disabilities (Rating Schedule) providing for a 
compensable schedular rating for tinnitus.  The Rating 
Schedule, however, was amended in March 1976 to provide for a 
10 percent evaluation for persistent tinnitus as a symptom of 
acoustic trauma.  See 41 Fed. Reg. 11,291, 11,298 (1976).  

On August 14, 1998, the RO received the veteran's claim for 
an increased rating for his hearing loss and tinnitus.  In a 
February 1999 rating decision, the RO increased the 
evaluation of the veteran's tinnitus to 10 percent, effective 
August 14, 1998.  

The veteran appealed, and in his October 1999 Notice of 
Disagreement (NOD) he argued that the effective date of the 
10 percent rating should be retroactive to 1954, when he 
filed his original claim that was granted in November 1954.  
In support, he pointed out that he was treated for tinnitus 
during service and that the November 1954 VA examination 
report reflects that he was diagnosed as having the 
disability.  In addition, he contended that it was impossible 
for him to have contested the noncompensable rating because 
VA did not inform him of the specific components of "right 
ear damage."  Finally, he reported that until receiving 
notice of the February 1999 rating decision, he was unaware 
that his tinnitus had been "excluded" from compensation.

In response, in a January 2001 rating decision that was 
issued to the veteran as part of the January 2001 SSOC, the 
RO established the veteran's entitlement to a 10 percent 
rating for his tinnitus, effective August 14, 1997, a year 
prior to the receipt of the veteran's reopened claim, based 
on a finding that, pursuant to 38 C.F.R. § 3.114, the change 
in the law that became effective in March 1976 was 
liberalizing as to the veteran.  

The veteran essentially reiterated his contentions in his 
Substantive Appeal, but in an October 2004 letter to his 
United States Representative, a copy of which was forwarded 
to VA and received at the RO, he maintained that he should 
receive a 10 percent rating for his tinnitus from 1976 to 
1998.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a).  

However, the provisions of 38 U.S.C.A. § 5110(g) constitute 
an exception to 38 U.S.C.A. § 5110(a).  Section 5110(g) of 
title 38, United States Code, provides that, subject to the 
provisions of § 5101 of title 38, where compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the act or administrative issue.  In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefor or the 
date of administrative determination of entitlement, 
whichever is earlier.  The date of administrative 
determination of entitlement is the date of the VA 
determination authorizing the benefit, here the February 1999 
rating decision.  McCay v. Brown, 106 F.3d 1577, 1580 (Fed. 
Cir. 1997).  

The provisions of 38 C.F.R. § 3.114, which implement 
38 U.S.C.A. § 5110(g), state in pertinent part:  

(a).  Effective date of award.  Where 
pension, compensation, or dependency and 
indemnity compensation is awarded or 
increased pursuant to a liberalizing law, 
or a liberalizing VA issue approved by 
the Secretary [of VA] or by the 
Secretary's direction, the effective date 
of such award or increase shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the effective 
date of the act or administrative issue.  
Where pension, compensation, or 
dependency and indemnity compensation is 
awarded or increased pursuant to a 
liberalizing law or VA issue which became 
effective on or after the date of its 
enactment or issuance, in order for a 
claimant to be eligible for a retroactive 
payment under the provisions of this 
paragraph the evidence must show that the 
claimant met all eligibility criteria for 
the liberalized benefit on the effective 
date of the liberalizing law or VA issue 
and that such eligibility existed 
continuously from that date to the date 
of claim or administrative determination 
of entitlement.  The provisions of this 
paragraph are applicable to original and 
reopened claims as well as claims for 
increase.  

(1).  If a claim is reviewed on the 
initiative of VA within one year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within one year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.  

(2).  If a claim is reviewed on the 
initiative of VA more than one year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of one year prior to the date of 
administrative determination of 
entitlement.  

(3).  If a claim is reviewed at the 
request of the claimant more than one 
year after the effective date of the law 
or VA issue, benefits may be authorized 
for a period of one year prior to the 
date of receipt of such request.  

The facts of this claim show that the provisions of 38 C.F.R. 
§ 3.114(a)(3) are applicable, and because it is undisputed 
that the veteran filed his claim for an increased rating on 
August 14, 1998, in assigning an effective date of August 14, 
1997, for the veteran's 10 percent rating for tinnitus, the 
RO has already awarded him the earliest possible effective 
date for that rating.

In light of the foregoing, the Board finds that the veteran's 
arguments are without merit and that his claim for an 
effective date prior to August 14, 1997, for a 10 percent 
rating for his tinnitus must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, the Board should 
deny the claim on the ground of lack of legal merit).  


ORDER

An effective date earlier than August 14, 1997, for the 
assignment of a compensable evaluation for tinnitus is 
denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


